MEMORANDUM **
Alejandro Aispuro appeals the 12-month sentence imposed following his guilty plea conviction for importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. Aispuro’s contention that section 960 is facially unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by our decision in United States v. Mendoza-Paz, 286 F.3d 1104,1109-1111 (9th Cir. 2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.